Citation Nr: 0328815	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  97-13 607	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for cervical strain, 
currently evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from January 1989 to 
September 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which continued the denial of a rating 
higher than 30 percent for cervical strain with right 
shoulder pain, a rating that had been assigned in August 
1994, effective in January 1994.  

At the August 1996 RO hearing, the veteran submitted a claim 
for service connection for fibromyalgia as secondary to her 
service-connected cervical spine disability.  By a September 
1996 decision, the hearing officer assigned an increased 
rating of 40 percent for a disability characterized as 
"cervical strain with fibromyalgia," effective in January 
1994.  After the veteran was notified of this determination 
by letter in September 1996, her representative pointed out 
that the hearing officer's decision had not "address[ed] 
affirmatively" the secondary service connection issue.  
Thereafter, in May 1997, a rating decision assigned separate 
ratings of 30 percent for cervical strain under Diagnostic 
Code 5290 and 20 percent rating for posttraumatic 
fibromyalgia under Diagnostic Code 5025, with a combined 
rating of 40 percent.  

The veteran was not given a separate notice of the May 1997 
decision.  Instead she was furnished a supplemental statement 
of the case which listed the issues on appeal as entitlement 
to service connection for fibromyalgia and entitlement to a 
rating higher than 40 percent for cervical strain.  The 
document explained that the new grant of service connection 
for fibromyalgia would necessitate a reevaluation of the 
veteran's other service-connected disability, which consisted 
of muscle tension headaches due to whiplash and which was 
considered a component of fibromyalgia.  Further evaluation 
was deferred pending development of the evidence.  
Thereafter, attempts to schedule the veteran for a period of 
hospitalization for observation and evaluation were 
unsuccessful but there was extensive development of the 
evidentiary record until January 2003, when the RO issued a 
supplemental statement of the case that addressed the pre-May 
1997 issue of "cervical strain with fibromyalgia."  

In view of this chronology, the status of the fibromyalgia 
issue is not clear.   Now that fibromyalgia is separately 
rated, adjudication of issues relating thereto is subject to 
separate application of the procedural and appellate rules.  
To date, the veteran has still not received formal notice of 
the assignment of the separate ratings or of her right to 
separately appeal the rating for fibromyalgia; consequently, 
the record contains no notice of disagreement as to 
fibromyalgia.  The Board is unable to make a determination at 
this time as to whether the issues involving the ratings for 
cervical strain and fibromyalgia are inextricably 
intertwined.  Although service connection was clearly granted 
to reflect disability of the neck, the rating criteria for 
fibromyalgia include other pathology.  In the absence of a 
notice of disagreement, the Board lacks jurisdiction over the 
issue, either to review the matter on appeal or request 
further procedural development.  The matter is referred to 
the attention of the veteran, her representative and the RO 
so that clarifying action can be initiated.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
which, among other changes, expanded the notification and 
duty to assist obligations owed to claimants.  Since May 
2001, regulations to implement the VCAA have been issued [66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159)] and the requirements of VCAA have been 
further clarified by the Court in Quartuccio v. Principi, 16 
Vet. App 83 (2002).  

In the present case, the record shows that the RO has not 
referenced or discussed the VCAA in developing and 
adjudicating the veteran's claim.  In particular, the RO has 
not provided notice to the veteran of the requirements of the 
VCAA, including the division of responsibilities between VA 
and the claimant in obtaining evidence, either by a notice 
letter of its own or by adopting a copy of the recommended 
VCAA notice letters provided by the Veterans Benefits 
Administration.  Nor has the RO addressed the extent to which 
the VCAA was satisfied.  See Quartuccio, Id.; Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Under the 
law, as interpreted by Quartuccio, VA must notify the 
claimant and the claimant's representative of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
VA must also advise a claimant which evidence the claimant 
must supply and which evidence the VA will obtain on his or 
her behalf.  

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should ensure that all 
notification and development actions 
(including any necessary medical 
examinations/opinions) required to 
satisfy the VCAA are undertaken.  

2.  The RO should then readjudicate the 
appeal.  If the determination is adverse 
to the veteran, a supplemental statement 
of the case should be prepared and the 
veteran and her representative should be 
allowed a reasonable period of time for 
reply.  

Thereafter, the remanded issues should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until she receives further notice.  The 
purpose of this remand is to satisfy the requirements of the 
law.  The Board does not intimate any factual or legal 
conclusions as to the outcome ultimately warranted in this 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



